                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                             August 09, 2019
                  IN TIIE U M TED STA TES D ISTR IC T C O UR T
                                                                            David J. Bradley, Clerk
                  FO R TH E SO UTH ERN DISTR ICT O F TEX AS
                             H O U STO N D IV ISION

JOELR AY RUMBAUGH,

             Petitioner,

                                                      CIvlL A CTION NO,11-19-599

LORIED AVIS,

             Respondent.

                           M EMORANDUM OPINION AND O RDER

      Petitioner, a state inm ate proceeding pro se, filed a section 2254 habeas case

challenging his2017 conviction and life sentence foraggravated sexualassaultofa child.

Respondentfiledamotion forsummaryjudgmenton June 18,2019,servingpetitionera
copy athisaddressofrecord thatsame date.(DocketEntry No.20.) Despite expiration
ofa reasonable period oftim e of fortp five days orm ore,petitionerhas failed to respond

tothemotion forsummaryjudgment,and themotion isuncontested.
      Having considered the m otion,the pleadings,the record,and the applicable law ,

the CourtGRANTS summary judgmentand DISM ISSES this lawsuitforthe reasons
show n below .

                                B ackground and Claim s

      Petitionerpleaded guilty to aggravated sexualassaultofa child and w assentenced

to life im prisonm entin August2017. H is subsequentnotice of appealw as dism issed for

wantofjurisdictionbythe intermediatestatecourtofappeals.Hisapplication forstate
habeas reliefw as denied by the Texas CourtofCrim inalAppeals on D ecem ber 5,2018.

Petitionerfiled thistim ely federalhabeaspetition on February 20,2019.

      Petitioner raises the follow ing grounds for federal habeas relief in the instant

proceeding'
          .

       1.     The State breached theplea agreem entby inform ing thetrialcourtof
              petitioner's othersexualassaultconvictions;

              Petitioner's guilty plea was involuntary because he w as led to
              believe hew ould receive leniency from the trialcourt;

              Trialcounselw as ineffective and unprepared forsentencing due to a
              fam ily death and office tlooding;

              Petitioner discovered new evidence during prison counseling thathe
              w assexually abused as a child and hasPTSD ;and

       5.     The trialcourtdid not consider the testim ony of petitioner's expert
              w itnessduring sentencing.

      Respondent argues that these habeas grounds have no m erit and should be

sum m arily dism issed.

                            TheApplicable LegalStandards

      H abeasReview

      This petition is governed by the applicable provisions of the Antiterrorism and

EffectiveDeath Penalty Actof1996 (AEDPA). 28U .S.C.j 2254.UndertheAEDPA,
federalhabeasreliefcannotbe granted on legalissues adjudicated on the merits in state
courtunless the state adjudication was contrary to clearly established federal1aw as
determ ined by the Suprem e Courq or involved an unreasonable application of clearly
established federal1aw as determ ined by the Suprem e Court. Harrington v.Richter,562

U.S.86,98-99 (2011);Williams v.Taylor,529 U.S.362,404-05 (2000);28 U.S.C.jj
2254(d)(1),(2). A state courtdecision iscontrary to federalprecedentifitappliesarule
thatcontradicts the governing 1aw setforth by the Suprem e Court,or if itconfrontsa set

of facts thatare m aterially indistinguishable from such a decision and arrives at a result

differentfrom theSupremeCourt'sprecedent.Early v.Packer,537U.S.3,7-8 (2002).
      A state court unreasonably applies Suprem e Courtprecedent if it unreasonably

applies the correctlegalrule to the facts of a particular case,or unreasonably extends a

legalprinciple from Suprem e Courtprecedentto a new contextwhere itshould notapply,

or unreasonably refuses to extend thatprinciple to a new contextwhere it should apply.

W illiams, 529 U .S. at 409. In deciding w hether a state court's application was

unreasonable,thisCourtconsiderswhethertheapplicationwasobjectivelyunreasonable.
fJ.at411. ûsltbears repeating that even a strong case forreliefdoes notm ean the state

court's contrary conclusion w as unreasonable.'' Richter,562 U .S.at 102. A s stated by

the Suprem e Courtin Richter,

      Ifthis standard is difficultto m eet,thatis because itw asm eantto be. As
      amended by AEDPA,j 2254(d)stopsshortofimposing a complete baron
      federalcourtrelitigation ofclaimsalready rejected in stateproceedings.lt
      preserves authority to issue the w rit in cases w here there is no possibility
      fairminded jurists could disagree thatthe state court's decision contlicts
      with this Court'sprecedents. ltgoesno farther. Section 22544d)retlects
      the view thathabeas corpus is a ûçguard againstextrem e m alfunctions in the
      statecriminaljusticesystems,''notasubstituteforordinary errorcorrection
      through appeal.

1d.,at102-03(emphasisadded'
                          ,internalcitationsomitted).
      The A ED PA affords deference to a state court's resolution of factual issues.

Under28U.S.C.j2254(d)(2),a decision adjudicated on themeritsin astate courtand
based on a factualdeterm ination w illnot be overturned on factualgrounds unless it is

objectively unreasonablein lightoftheevidencepresentedinthestatecourtproceeding.
Miller-Elv.Cockrell,537U.S.322,343 (2003).A federalhabeascourtmustpresume
the underlying factualdeterm ination ofthe state courtto be correct,unlessthe petitioner

rebutsthe presumption ofcorrectness by clear and convincing evidence. 28 U.S.C.j
2254(e)(1);seealsoM iller-El,537U.S.at330-31.
      Sum mary Judgment

      ln deciding a motion for summary judgment,the districtcourtmustdetermine
whetherthepleadings,discovery materials,and the summary judgmentevidence show
thatthere is no genuine issue as to any m aterialfactand thatthe m oving party is entitled

tojudgmentasa matteroflaw. FED.R.CIV.P.56(c). Once the movantpresentsa
properly supported motion forsummaryjudgment,the burden shiftsto thenonmovantto
show w ith signiticantprobative evidence the existence ofa genuine issue ofm aterialfact.

Hamiltonv.SegueSoftware,Inc.,232F.3d473,477(5thCir.2000).
      W hile summary judgment rules apply with equal force in a section 2254
proceeding,the rules only apply to the extentthatthey do not conflictw ith the federal

rulesgoverning habeasproceedings. Therefore,section 2254(e)(1),which m andatesthat
astatecourt'sfindingsaretobepresumedcorrect,overridesthesummaryjudgmentrule
that all disputed facts m ustbe construed in the lightm ost favorable to the nonm ovant.

                                            4
Accordingly, unless a petitioner can rebut the presum ption of correctness of a state

court's factualfindings by clear and convincing evidence,the state court'sfindings must

be accepted ascorrectby the federalhabeas court. Sm ith v.Cockrell,311 F.3d 661,668

(5th Cir.2002),overruled onothergroundsby Tennard v.Dretke,542 U.S.274 (2004).
                    State TrialCourtFindingson H abeas Review

      The state trialcourtm ade the follow ing findings on state habeasreview :

             Applicant filed his first application for writ of habeas corpus
             pursuantto Article 11.07 ofthe Code of Crim inalProcedure in the
             above-num bered cause asserting the follow ing groundsforrelief:

                   The Trial Court m isled the applicant m aking the applicant
                   believe The TrialCourtwould show leniency.

             b.    Applicant's attorney (was) ineffective, unavailable for
                   preparation,and misled himl.l
                   TheStateBreachedthePleaBargainAgreementl.)
             d.    Post Sentence evidence uncovered after his sentence should
                   have been adm itted.

             A llofthe above allegationsare unfounded.

             Applicant entered a plea bargain agreem entw ith the State whereby
             the State abandoned the continuous allegation of the underlying
             conviction and dism issed three othercharges.

      4.     Applicantisnotcrediblel.)
             Applicant'sgtrialcounselliscrediblel.l
             Applicant's (trial counselq was well prepared and put on a solid
             defense.
      7.     Applicant testified at the sentencing hearing against his attorney's
             advice.

      8.     Applicantinsisted on a strategy attrialthathis attorney advised him
             notto do.

             Applicantw as his worst enemy during cross exam ination leaving a
             very bad impression onTheTrialCourtl.j
             The TrialCourtwasnotm oved by the Applicant'stestim ony.

             The State honored the plea bargain agreem entas itw aspresented to
             TheTrialCourt.

             The alleged new evidence would nothave sw ayed The TrialCourt.

             N othing in applicant's writ of habeas corpus as it applies to new
             evidence points to anything of a redeem ing value that w ould have
             im pressed The TrialCourt.

      14.    Applicant m ade num erous false statem ents in his writ of habeas
             COT US.

      15.    Applicanttestified attrial and during thattestim ony he consistently
             tried to m inim ize his conduct,notacceptfullresponsibility forwhat
             he did to his grandson, and blam e everything else in his life but
             him self.

Ex parte Rumbaugh,at184-85 (originalcapitalizations). The Texas CourtofCriminal
Appealsrelied on these findingsin denying habeasrelief.1d.,atcover.

                             Breach ofpleaAgreement
      Petitioner contends that his plea agreem entw as breached because the trial court

w as inform ed ofpetitioner'spriorsexualassaultconvictionsatsentencing.

       ççlW qhen a plea restsin any signitscantdegree on a promise oragreementofthe
prosecutor,so that it can be said to be part of the inducem ent or consideration, such
promise mustbe fulfilled.''Santobello v.New York,404 U.S.257,262 (1971).This
Courtttm ustinterpretthe plea agreem entlike a contract,in accord w ith w hatthe parties

intended.'' United States v.Bond,414 F.3d 542,545 (5th Cir.2005). However,under
Fifth Circuitprecedent,a petitioner w ho relies on an unfulfilled state prom ise to obtain

habeas relief tsm ay not rely on conclusory allegations or even his ow n unsupported

testimony.'' Smith v.Blackburn,785 F.2d 545,548 (5th Cir.1986). To merithabeas
reliefundersuch claim ,apetitionermustprove1ç(1)exactly whattheterm softheprom ise
were;(2) exactly when,where,and by whom such a promise was made;and (3) the
precise identity ofan eyew itness to the prom ise.'' H ayes v.M aggio,699 F.2d 198,203

(5th Cir.1983).
      Petitioner doesnotm eetthis burden ofproof. A s found by the state trialcourton

collateralreview,Stlpetitionerlentered a pleabargain agreementwith the State whereby
the State abandoned the continuous allegation ofthe underlying conviction and dism issed

three othercharges.''Exparte Rum baugh,at 184. Thetrialcourtfurtherfound that,ts-rhe

State honored the plea bargain agreem entas itw aspresented to The TrialCourt.'' 1d.,at

185(originalcapitalizations).
      The open plea agreem entdid notobligate the State to w ithhold from the trialcourt

inform ation regarding petitioner's sexual m olestations of his other grandsons. To the

contrary,the agreem entlim ited only the crim inalconductto which petitionerw ould plead

guilty. M oreover,no agreem ents w ere m ade as to w hat evidence the State would,or

would not, presentatthe punishm enthearing. To the contrary,the record clearly show s
that petitioner understood, and agreed,thatthe State w ould have the right to introduce

evidence ofhis convictions for sexualassaultofhis otherthree grandsons. Specifically,

petitioneracknow ledged in writing that,as to the otherconvictions,ççIask thatthe Court

take into accountmy guiltin the above felony offensets)in determining sentence in the
felony inwhich1shallstand adjudgedguilty,thereby barringfurtherprosecution ofsaid
offensetsl.''1d.at15,18,20,21.
      The state courtrejected petitioner's claim for breach of the plea agreement.
Petitionerfailsto show thatthe state court'sdeterm ination w ascontrary to,orinvolved an

unreasonable application of, federal 1aw or w as an unreasonable determ ination of the

factsbased on theevidence in therecord. Respondentisentitledto summaryjudgment
dism issalofthisclaim .

                                    Involuntary Plea

      Petitioner argues thathis guilty plea was involuntary and unknow ing because he

w as 1ed to believe thatthe trialcourtw ould be lenientatsentencing. Petitionertestified at

the punishm enthearing thathe believed imprisonm entand therapy fora few yearsw ould

be appropriate. H e claim s thathe w as denied leniency because the trialcourtim posed a

life sentence.

      The Constitution requiresthata defendantenter a guilty plea thatis voluntary and

that his related waivers be m ade know ingly,intelligently,and w ith sufficientaw areness

ofthe relevantcircum stances and likely consequences. United States v.Ruiz,536 U .S.

622,629 (2002);see also M ontoya v.Johnson,226 F.3d 399,405 (5th Cir.2000). A
defendantshould be inform ed ofthe consequences ofhis plea,which is satisfied ifhe is

inform ed of the m aximum term of im prisonm ent. H obbs v.Blackburn,75l F.2d 1079,

1082 (5th Cir.1985).UnderSupremeCourtprecedent,lçlaqplea ofguilty entered by one
fully aware of the direct consequences,including the actualvalue of any comm itm ents

m adeto him by the court,prosecutor,orhisow n counsel,m uststand unless induced by ..

.   misrepresentation (including unfulfilled orunfulfillable promisesl.'' Brady v. United
States,397U.S.742,755(1970).
        The state courtrecords and plea docum entsin thiscase dem onstrate thatpetitioner

received the constitutionally-required inform ation. M oreover,trial counsel's affidavit

establishes that petitioner w as well aw are thathis range of punishm ent under the plea

agreem ent included a life sentence. Trial counsel testified in her affidavit that she

advised petitionerofthree optionsforproceeding forward,one ofwhich w asto

         gpllea to the charge and appealto the Courtfor leniency ata sentencing
        hearing. Iexplained to M r.Rum baugh thatw ecould enteran open plea and
        thatw e could presenta case to the courtexplaining his actions. 1explained
        to M r.Rum baugh thatthere are four alleged victim s and that the state is
        offering a plea dealto one alleged victim and the state w ould dism iss the
        charges relating to the other three alleged victim s pursuantto Texas Penal
        Code Rule 12.45(a) and that we are only pleading to one count of
        Aggravated SexualAssault of a Child under 14 (continuous). I further
        explained to M r.Rum baugh the penalty range the courtw ould be using to
        sentence him and that this options could be done without having his
        grandsons testify butM r.Rum baugh w ould be allow ed to be heard by the
        Courtand a plea for leniency can be done at this tim e in hopes thatthe
        Courtw ould give him som ething less than the life sentence the state w as
        offering. M r.Rum baugh feltthis w as the bestoption forhim and the one
        where hew ould have the bestchance atreceiving a sentence lessthan life.



                                            9
ExparteRum baugh,at57. Petitionerultim ately chose the above option,and they m oved

fonvard on the open plea agreem ent:

      At the tim e M r. Rum baugh entered the plea agreem ent he and I went
      through each docum ent that he signed and I thoroughly explained each
      documentincluding the documentdismissing the unadjudicated offenses
      againstthe other three alleged victim s. M r.Rum baugh w as given tim e to
      read the docum ents and ask questions ifhe did notunderstand som ething as
      wellas the option to notm ove fonvard w ith the plea dealifhe w anted to
      exercise anotheroption.

1d.M oreover,the plea hearing record reflectsthe follow ing exchangesbetween petitioner

and the trialcourt:

      THE COURT:          D o you understand when you plead guilty - and m y
                          understanding is you're going to be pleading guilty
                          w ithouta recom m endation orw ithoutan agreem entas
                          to punishm ent the Court is going to have the
                          discretion to award punishm entw ithin the range of 5
                          years in prison to 99 years in prison or life in prison.I
                          w antyou to understand that.

      DEFENDA NT:         Yes,yourH onor.Y es,sir.

      THE COURT:          So do you understand that, if you plead guilty here
                          today,thatisthe range ofpunishm ent?

      DEFENDA NT:         Ido understand that,yourHonor.
                                       *   *        #   +


      THE COURT:          So that's w hatyou w antto do: Plead guilty,have this
                          Courtacceptyourplea of guilty,and this Courtgssess
                          punishm entwithoutajurytrial?
      DEFENDA NT:         Yes5sir*

      THE COURT:          Allright,Iw illacceptyourplea ofguilty.


                                               10
Ex parte Rumbaugh,at 66,69. Petitioner additionally affirm ed thathe w as freely and

voluntarily pleading guilty, was satisfied w ith his legal representation, did not w ant

additionaltim e to investigate,and thathe understobd thepleapaperwork. 1d.,at66-71.

      Petitionerpresentsno probative summaryjudgmentevidencethathewas1ed to
believe the courtw ould be lenientatpunishm entifhe pleaded guilty,and none appearsin

the record. To the contrary,the record show spetitionerw as consistently advised thatlife

im prisonm entw ould rem ain a potentialpunishm entfollowing a plea. A lthough Counsel

advised petitionerthatan open plea would provide petitionerhisbestchance atreceiving

a sentence less than life, neither she, the State,nor the trial court 1ed him to expect

leniency. Petitioner m ay have hoped for leniency or believed that he deserved such

leniency,buthe wasnotprom ised leniency. Habeasreliefisunw arranted.

      The state courtrejected petitioner'sclaims challenging the voluntariness ofhis
guilty plea. Petitionerfails to show thatthe state court's determ ination was contrary to,

or involved an unreasonable application of, federal 1aw or w as an urlreasonable

determ ination ofthe facts based on the evidence in the record. Respondentis entitled to

summaryjudgmentdismissalofthisclaim.
                        IneffectiveAssistanceof TrialCounsel
      The Sixth Am endm ent to the United States Constitution guarantees a crim inal

defendantthe rightto the effective assistance of counsel. U .S.CONST.am end.V1. A

federalhabeas corpuspetitioner'sclaim thathew asdenied effective assistance ofcounsel

ismeasured by the standards setoutin Strickland v.Washington,466 U.S.668 (1984).

                                           11
To assert a successful ineffectiveness claim , a petitioner m ust establish both

constitutionally deficient performance by counsel and actualprejudice as a result of
counsel's deficientperform ance. 1d.at687. The failure to dem onstrate either deficient

performance oractualprejudice is fatalto an ineffective assistance claim. Green v.
Johnson,160 F.3d 1029,1035(5th Cir.1998).
      A counsel'sperformance is deficientif itfalls below an objective standard of
reasonableness. Strickland, 466          at 688. In determ ining w hether counsel's

performance wasdeficient,judicialscrutiny mustbe highly deferential,with a strong
presum ption in favor of finding thattrialcounselrendered adequate assistance and that

the challenged conductwas the productofa reasoned trialstrategy. W estv.Johnson,92

F.3d 1385, 1400 (5th Cir. 1996). To overcome this presumption,a petitioner must
identify the acts or om issions of counselthat are alleged notto have.been the result of

reasonableprofessionaljudgment. Wilkerson v.Collins,950 F.2d 1054,1065 (5th Cir.
1992). However,a mere errorby counsel,even ifprofessionally unreasonable,doesnot
warrantsetting asidethejudgmentofacriminalproceeding iftheerrorhadno effecton
thejudgment.Strickland,466U.S.at691.
      Actualprejudice from a deficiency isshown ifthere is areasonable probability
that,butforcounsel's unprofessionalerror,the resultofthe proceeding w ould have been

different.1d.at694. To determineprejudice,the question focuseson whethercounsel's
deficient perform ance renders the result of the trial unreliable or the proceeding

fundamentally unfair. fockhartv.Fretwell,506 U.S.364,372 (1993). In thatregard,

                                          12
unreliability or unfairness does not result if the ineffectiveness does not deprive the

petitionerofany substantive orproceduralrightto w hich he isentitled.1d.

      Petitioner claim s that trialcounselw as unprepared and ineffective at sentencing

due to a death in her fam ily and tlooding ofheroffice. ln heraffidavitsubm itted to the

state trialcourt,counseltestified in relevantpartas follow s:

      (Petitioner)filed an appealbased on ineffective assistanceofcounseldueto
      extenuating circum stances of Hurricane Harvey and a death in my fam ily
      resulted in notbeing able to com m unicate w ith m e and therefore w e w ere
      notableto form adefense. According to myrecordsImetwith (petitioner)
      in courton fouroccasionsand in jailon three occasions once in July and
      tw ice in August at each visitw e discussed the charge and offer from the
      state.

      There w as a death in m y fam ily atw hich tim e Iclosed m y office early and
      traveled out of state for a funeral. I forwarded m y calls to m y cellphone
      and traveled w ith m y laptop so that1w asable to w ork on clientfiles during
      downtim e while Iw asoutoftow n. Iw asonly out-of-tow n for5 day two of
      which w ere a Saturday and Sunday.

      (Petitioner)also allegesthatHunicaneHarvey and the subsequenttlooding
      caused m e to be unavailable to defend him . The hunicane and tlooding did
      require m e to have to alter my norm alw ay ofdoing business,butitdid not
      preventm e from preparing forthe sentencing hearing.




      (Petitioner)iscorrectinstatingthatduringthetimehewasinjailinFayette
      County there w as a death in m y fam ily and there w as a hurricane that
      causedmetohavetoreschedulemyvisitwithhim atthejail,howeverIdid
      reschedule my visitand we discussed in detail(petitioner'sqcase and his
      options.
                                          *        %   +




                                              13
      (Petitioner) was sentenced on August 23, 2017 which was set for a
      sentencing hearing on August 9,2017. Prior to this date there w as record
      flooding in Fayette County and there w ere severaldays in which Iw asnot
      ableto travelto myoffice and thejail. However,lwaswellawareofthe
      possibility of the tlooding and in preparation Ipacked up allofm y active
      filesand moved them to my homewhereIwasableto review (petitioner's)
      file and w ork on our strategy forthe upcom ing hearing w hile sheltering in
      place atm y hom e during the hurricane and subsequent flooding. M y not
      being ableto getto my office orcommunicatewith (petitioner)forashort
      period oftim e in no w ay affected m y ability to prepare for the sentencing
      hearing.

Exparte Rumbaugh,at56-58. The statetrialcourtexpressly found thattrialcounselw as

credible,and thatpetitionerwasnotcredible.f#.,at184.

      N eitherpetitionernorthe record establishesthatcounselw as deticientorthat,but

for any alleged deficiency,there is a reasonable probability that petitioner w ould have

received a low er sentence. Petitioner fails to dem onstrate deicient perform ance and

prejudiceunderStrickland,andhabeasreliefisunwarranted.
      Thestatecourtrejectedpetitioner'sclaimsofineffectiveassistanceandfoundthat
trial counsel w as not ineffective. Petitioner fails to show that the state court's

determ ination w as contrary to,or involved an unreasonable application of,Strickland or

w as an unreasonable determ ination of the facts based on the evidence in the record.

Respondentisentitledtosummaryjudgmentdismissalofthisclaim.
                                    N ew Evidence

      Petitioner next alleges that, during counseling sessions at prison follow ing his

conviction,he discovered thathe was sexually abused as a child and had PTSD (post-


                                          14
    traumatic stress disorder). He argues that this new evidence should allow a
    reconsideration ofhisplea and sentence.

          Petitioner m isstates the facts. H e testified atlength during the punishm entphase

    oftrialthathe had been sexually m olested as a child by olderyouthsin hisneighborhood,

    and thatthe incidents lefthim angry,suicidal,and w ith hom osexualintents and desires,

    Sddemonic forces controllging his) life a1lthe way through adolescence and into ghisq
    adulthoodl.l'' ExparteRumbaugh,at136-37.Consequently,hishistory ofsexualabuse
    as a child and the effects it had on his life did not constitute Eçnew evidence.'' That

    petitioner m ay have had PTSD is not established by probative, competent sum m aly

judgmentevidenceintherecord.Petitioner'sconclusoryallegationsareunsupportedand
    insufficient to raise a genuine issue of m aterial fact sufficient to preclude sum m ary

judgment.SeeRossv.Estelle,694F.2d 1008,1011-12(5th Cir.1983);Kochv.Puckett,
    907 F.2d 524,529 (5th Cir.1990). Regardless,the state trialcourtexpressly found that
    lç-f'he alleged new evidence w ould nothave sw ayed The TrialCourt,''and thatStN othing

    in applicant's writofhabeas corpus as itappliesto new evidence pointsto anything ofa

    redeem ing value thatw ould have im pressed The Trial Court.'' fx parte Rum baugh,at

    185 (originalcapitalizations). No issue orerrorofa constitutionaldimension is shown,
    and habeasreliefisunw arranted.

          The state courtrejected petitioner's claims regarding new evidence. Petitioner
'

    fails to show that the state court's determ ination was contrary to, or involved an

    unreasonable application otl federallaw or was an unreasonable determination of the

                                              15
factsbased ontheevidencein the record. Respondentisentitledto summaryjudgment
dism issalofthisclaim .

                                     Expert W itness

       Petitioner claim s thatthe trialcourt did not consider the testim ony of his expert

witness, Rebecca H egar, during the punishm ent phase of trial. In support, petitioner

appears to argue that,had the trial courtconsidered the testim ony,he would not have

im posed a life sentence.

       The record show s that Rebecca H egar testified on behalf of the defense during

punishm ent. She stated thatshe had a dodorate in socialw ork and occasionally appeared

as an expert w itness at trial in cases involving the state and child abuse. Ex parte

Rum baugh, at 112-13. She testified in general term s regarding sexual m olesters and

recidivism ,and based hertestim ony on areview ofthe literature. H egarstated shehad no

clinical experience in treating sexual m olesters,and thatpetitioner's case w as her first

tim e testifying as an expertw itness on behalf of a sexual offender. 1d.,at 123. She

further stated that she was personally acquainted w ith petitioner due to his prior

em ploym entas her father's caretaker,and thatshe thoughtvery highly of him . f#.,at

118.

       N othing in the record supportspetitioner'sbald assertion thatthe trialcourtdid not

consider H egar's testim ony in determ ining petitioner's sentence. Rather,the trialcourt

clearly stated on the record thatitw asûttroubled''by petitioner'sow n testim ony presented

during the punishm ent hearing. The court was particularly troubled by petitioner's

                                            16
inability to accept responsibility for sexually m olesting his grandson, and found that

petitioner ûlw as his w orstenem y during cross exam ination leaving a very bad im pression

on The TrialCourt;that the courtwas not moved by petitioner's testimony;and that
petitioner tkconsistently tried to m inim ize his conduct,not acceptfullresponsibility for

whathe did to hisgrandson,and blam e everything else in his life buthim self.'' Exparte

Rum baugh,at 185.

      Under Rule 2(c) of the Rules Governing Section 2254 Cases, a petitioner is
required to plead facts in supportofhis claim s. Absent evidence in the record,a court

cannot consider a habeas petitioner's bald assertions on a critical issue in his pro se

petition,unsupported and unsupportable by anything else contained in the record,to be of

Probative evidentiary value. Ross v.Estelle,694 F.2d 1008, 1011-12 (5th Cir.1983).
Conclusory allegations do notraise a constitutionalissue in a habeasproceeding. 16L at

1012. Petitioner's conclusory allegations are insuftscientto supporta habeasclaim orto

raiseagenuineissueofmaterialfactprecluding summaryjudgment.SeeKochv.Puckett,
907F.2d 524,529(5th Cir.1990).Habeasreliefisunwarranted in thisinstance.
       Thestatecourtrejectedpetitioner'sclaimsregardinghisexpertwitness.Petitioner
fails to show that the state court's determ ination was contrary to, or involved an

unreasonable application otl federal1aw or was an unreasonable determination of the

facts based on the evidence in the record. Respondentisentitled to summaryjudgment
dism issalofthisclaim .



                                            17
                                E videntiary H earing

      A district court m ay hold an evidentiary hearing only when the petitioner has

shown either thata claim relies on a new ,retroadive rule ofconstitutional1aw thatwas

previously unavailable,28U.S.C.j 2254(e)(2)(A)(i),ortheclaim relieson a factualbasis
thatcould nothavebeen previously discovered by exercise ofdue diligence,28 U.S.C.j
2254(e)(2)(A)(ii); and the facts underlying the claim show by clear and convincing
evidencethat,butfortheconstitutionalerror,noreasonablejurorwouldhaveconvicted
thepetitioner.28U.S.C.j2254(e)(2)(B). Petitionerherehasnotmettheserequirements,
and the Courthas determ ined thatno evidentiary hearing is necessary for disposition of

the claim sraised in thishabeasproceeding.

                                     Conclusion

      Respondent'smotionforsummaryjudgment(DocketEntryNo.20)isGRANTED
and this case is D ISM ISSED W ITH PREJU D ICE. A ny and al1pending m otions are

DEN IED A S M OOT. A certificate ofappealability isD EN IED .

      Signed atH ouston,Texason A ugust          ,2019.



                                                                       *



                                                       Gray H . iller
                                             Sinio U nited States 'strictJudge




                                          18
